October 24, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   EX PARTE HECTOR ARTURO CAMPOS

NO. 14-17-00492-CR

                     ________________________________

      This cause was heard on the State’s motion to dismiss the appeal from the
order signed by the court below on June 12, 2017. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.